ACCELERATED DOCKET ORDER

PER CURIAM.
¶ 1 Appellant, born May 5, 1981, was charged as an adult on January 2, 1998, in the District Court of Custer County, Case No. CF-98-1, with Murder in the First Degree. On March 6, 1998, Appellant filed a Motion for Certification as a Youthful Offender or Juvenile. Following a hearing April 23, 1998, Appellant’s motion for certification as a youthful offender was denied by the Honorable Jacqueline P. Duncan. Appellant appeals from the denial of her application for certification as a child.
¶ 2 On appeal Appellant raised two propositions of error:
1. The trial court erred in denying the juvenile’s motion to certify her as a child where the evidence indicated that the juvenile met the overall criteria for being placed in the juvenile system.
2. The Magistrate abused her discretion in refusing to follow Dr. Richard Ka-hoe’s report that found Appellant did not possess the sophistication and maturity to appropriately understand the consequences of her actions.
¶ 3 Pursuant to Rule 11.2(A)(4), Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (1997), this appeal was automatically assigned to the Accelerated Docket of this Court. The propositions were presented to this Court in oral argument September 10, 1998, pursuant to Rule 11.2(F). At the conclusion of oral argument, the matter was taken under advisement.
¶ 4 A brief summary of the facts of this case reveals that Appellant, at the age of *340seventeen years, eight months, was charged as an adult January 2, 1998, with Murder in the First Degree. Witnesses testified that Appellant was at a New Year’s Eve party. Liquor was being served to minors, including Appellant. Sometime after midnight, Appellant got into a fist fight with another young woman, Christine McBrayer. The witness testimony further reflects that Appellant went to her home and got a butcher knife from the kitchen. When Appellant saw McBrayer on the street about fifteen to twenty minutes later, she jumped from a ear, ran up to McBrayer and stabbed her. The victim died.
¶ 5 The Youthful Offender Act [Act] was implemented beginning January 1,1998. See 10 O.S.Supp.1997, § 7306-2.1. Therefore, as this crime was committed in the early morning hours of January 1, 1998, this Court has its first occasion to visit and review this Act.
¶ 6 The purpose of the Act is clearly set out in Section 7306-2 .2(B) wherein it states:
It is the purpose of the Youthful Offender Act to better ensure the public safety by holding youths accountable for the commission of serious crimes, while affording courts methods of rehabilitation for those youths the courts determine, at their discretion, may be amenable to such methods. It is the further purpose of the Youthful Offender Act to allow those youthful offenders whom the courts find to be amenable to rehabilitation by the methods prescribed in the Youthful Offender Act to be placed in the custody or under the supervision of the Office of Juvenile Affairs for the purpose of accessing the rehabilitative programs provided by that Office and thereby, upon good conduct and successful completion of such programs, avoid conviction for a crime.
However, the Act directs that “[a]ny person thirteen (13), fourteen (14), fifteen (15), sixteen (16) or seventeen (17) years of age who is charged with murder in the first degree shall be held accountable for his acts as if he were an adult; provided, the person may be certified as a youthful offender or a juvenile ...” 10 O.S.Supp.1997, § 7306-2.5(A).
¶ 7 Prior to enactment of the Youthful Offender Act, any person age 13,14,15,16 or 17, charged with murder in the first degree was considered as an adult and the only option available to the youth was certification as a juvenile. Because of the seriousness of this charge and the short period of time available for treatment should this youth be certified as a juvenile and because of the lack of resources for this type of serious offender, this option was not viable in most cases.
¶ 8 However, the Legislature has now created a third option and that is treatment as a “youthful offender”. Under this scheme it is clear that the Legislature seeks to ensure the safety of the community, but at the same time provide viable methods of rehabilitation for those youths the courts deem may be amenable to such methods. See 7306-2.2(B).
¶ 9 Treated and sentenced as a “youthful offender”, the court may impose sentence in the manner provided by law for an adult for punishment of the offense committed, subject to the power and authority of the court to suspend or delay sentence, defer judgment, or otherwise structure, limit, or modify the sentence. However, in no event shall the sentence exceed the amount of time of a possible sentence for an adult convicted of the same offense or ten years, whichever is less. 10 O.S.Supp.1997, § 7306-2.9(B).
¶ 10 The youthful offender may be placed under the supervision or in the custody of the Office of Juvenile Affairs through its Department of Juvenile Justice. The court may also issue orders with regard to the youthful offender as provided by law for the disposition of a child adjudicated delinquent. Id.
¶ 11 Whenever a youthful offender is placed in the custody of or under the supervision of the Office of Juvenile Affairs, a written rehabilitation plan for the youthful offender must be prepared and filed with the court within thirty days. This plan includes clearly stated, measurable objectives which the youthful offender is expected to achieve and the services that will be provided to the youthful offender by the Department of Juvenile Justice to assist the youthful offender to achieve the objectives. 10 O.S.Supp.1997, § 7306-2.10(A).
*341¶ 12 The court is required to conduct a semiannual review based upon written reports of the youth’s conduct, progress and condition. Following any review hearing in open court and after consideration of all reports and other evidence properly submitted to the court, the District Court has the following options:
1. Order the youthful offender discharged without a court judgment of guilt and order the verdict or plea of guilty or plea of nolo contendere expunged from the record and dismiss the charge with prejudice to any further action if the court finds that the youthful offender has reasonably completed the rehabilitation plan and objectives and that such dismissal will not jeopardize public safety;
2. Revoke an order of probation and place the youthful offender in the custody of the Office of Juvenile Affairs;
3. Revoke a community supervision placement by the Department of Juvenile Justice;
4. Place the youthful offender in a sanction program if the youthful offender fails to comply with a written plan of rehabilitation or fails substantially to achieve reasonable treatment objectives while in community or other nonsecure programs; or
5. Enter a judgment of guilt and proceed as provided in Section 991a of Title 22, including transfer of the youthful offender to the custody or supervision of the Department of Corrections for the remainder of the youthful offender sentence, if the court finds by clear and convincing evidence that the youthful offender has:
a. after conviction as a youthful offender, seriously injured or endangered the life or health of another person by his/her violent behavior,
b. escaped from a training school;
c. committed a felony crime while in the custody or under the supervision of the Department of Juvenile Justice; or,
d. failed substantially to comply with a written plan of rehabilitation or failed substantially to achieve reasonable treatment objectives and is within thirty days of his/her eighteenth birthday, or nineteenth birthday if custody has been extended, and is still placed in an institution or other long-term staff secure facility.
10 O.S.Supp.1997, § 7306-2.10(F).
¶ 13 In the case before this Court the Appellant was seventeen years of age when she was charged with Murder in the First Degree. Therefore, we must look to Section 7306-2.5 of the Act. Section 7306-2.5 directs that “[a]ny person thirteen (13), fourteen (14), fifteen (15), sixteen (16) or seventeen (17) years of age who is charged with murder in the first degree shall be held accountable for hisi/her] acts as if he(/she] were an adult; provided the person may be certified as a youthful offender or a juvenile ...”.
¶ 14 Section 7306-2.5(0(1) requires the accused person to file a motion for certification as a youthful offender or a juvenile before the start of the criminal preliminary hearing. The accused person may then offer evidence to support the motion for certification as a youthful offender or a juvenile at the conclusion of the State’s case at the criminal preliminary hearing. Section 7306-2.5(C)(2). In the present case Appellant called no witnesses but relied solely upon the psychological evaluation prepared by Dr. Richard Kahoe.
¶ 15 Section 7306-2.5(D) directs the trial judge to rule upon the certification motion of the accused person before ruling on whether to bind the accused over for trial and the trial judge is directed to give consideration to the following guidelines:
1. Whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;
2. Whether the offense was against persons, and, if personal injury resulted, the degree of personal injury;
3. The record and past history of the accused person, including previous contacts with law enforcement agencies and juvenile or criminal courts, prior periods of probation and commitments to juvenile institutions;
*3424. The sophistication and maturity of the accused person and his capability of distinguishing right from wrong as determined by consideration of his psychological evaluation, home, environment situation, emotional attitude and pattern of living;
5. The prospects for adequate protection of the public if the accused person is processed through the youthful offender system or the juvenile system;
6. The likelihood of reasonable rehabilitation of the accused person if he is found to have committed the alleged offense, by the use of procedures and facilities currently available to the juvenile court; and
7. Whether the offense occurred while the accused person was escaping or on escape status from an institution for youthful offenders or delinquent children.
¶ 16 The Legislature determined that the trial court, in its decision on the certification motion of the accused person, “need not detail responses to each of the above considerations, but shall state that the court has considered each of the guidelines in reaching its decision”. Section 7306-2.5(D).
¶ 17 However, when there is not a sufficient record and there are not detailed findings of fact and conclusions of law, it is difficult for this Court to properly review the matter on appeal. We do not believe it is the Legislature’s intent for this Court to review the trial court’s decision for an abuse of discretion based merely upon the trial judge stating, “I have considered each of the guidelines in reaching my decision.” Therefore, this Court will henceforth require, notwithstanding the statutory requirements, detailed findings of fact and conclusions of law as to each of the guidelines set out in Section 7306-2.5(D), in addition to the statement that the trial court has considered each of the guidelines in reaching its decision.
¶ 18 In the present case Judge Duncan stated that she reviewed the testimony of the witnesses and the parties’ stipulations as to the testimony of the emergency medical technician and doctor, reviewed about twenty pages of notes that she took at the prior hearing, reread Dr. Kahoe’s report and considered his testimony, reread the Youthful Offender Act and considered all of it, considered the purpose of the Act, considered each of the guidelines set forth in Section 7306-2.5(D), and considered those guidelines in light of the information and testimony given. Finding that the offense of murder in the first degree appeared to have been committed by Appellant and that there was sufficient cause to believe that Appellant is guilty, Judge Duncan denied Appellant’s request for certification as a youthful offender.
¶ 19 Because of the enactment of the Youthful Offender Act and the Legislature’s intent in establishing methods of rehabilitation for those youths who may be amenable, but at the same time ensure the public’s safety, we now find that we do not have sufficient record in this case to properly review the trial court’s decision. The trial judge did not make findings of fact as to each of the guidelines, but denied certification as a youthful offender. The only testimony offered in this matter recommends this youth be afforded the opportunity for rehabilitation as a youthful offender. A certification study was not ordered by the District Court or prepared by the Department of Juvenile Justice. To fully implement the purpose of this Act, the District Court needs sufficient information and this Court needs an adequate record for review. Therefore, we believe this type of report, the same type of study as referred to in Sections 7306-2.8(0) and 7306-2.9(A)(1), would be beneficial in any type of certification proceeding. In the present case, there is limited testimony about the Appellant’s environment, family or education. The Appellant called no witnesses.
¶20 Therefore, we are remanding this matter to the District Court for a full adversarial hearing at which Appellant will have the burden of proof to establish by a preponderance of the evidence that she should be treated as a youthful offender. The State may put on evidence. The trial court shall consider the evidence and issue an order with detailed findings of fact as to each of the guidelines and conclusions of law. This Court will then review the record for an abuse of discretion.
*343¶ 21 The order of the District Court with findings of fact and conclusions of law shall be filed in this Court on or before sixty (60) days from the date of this Order.
IT IS SO ORDERED.
Charles S. Chapel CHARLES S. CHAPEL, Presiding Judge
Reta M. Strubhar RETA M. STRUBHAR, Vice Presiding Judge
Charles A. Johnson CHARLES A. JOHNSON, Judge
LUMPKIN, Judge, dissents
LANE, Judge, dissents